NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “the CCH-2 includes one or more of control information for decoding data and is configured to include one or more channel state information (CSI) reports” and “the CCH-1 includes an indication of at least one of a presence or an absence of the one or more CSI reports included in the CCH-2; and transmitting, by the network entity to the UE, the data based on the CCH-1 and the CCH- 2” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 16, 29, and 30 recited limitations similar to those of claim 1, therefore, claims 16, 29, and 30 are allowed for similar reasons as stated above.  Claims 2-15 and 17-28 depend from an allowable base claim, therefore, claims 2-15 and 17-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474